IIowe, J.
This is an appeal from an order granted upon the application of plaintiffs for the appointment of a receiver of certain funds in the hands.of Kennett & Bell, codelendants with Cannon, alleged to be assets of a partnership which had existed between plaintiffs and Cannon in the business oí owning and running a steamboat.
The answer of Kennett & Bell admits a balance in their hands of $4890 94 to the credit of the owners of the boat, and the plaintiffs claim that tisis is a partnership asset. The defendant Cannon admits that there was a partnership in running the boat, though he contends that the funds in the hands of Kennett & Bell, derived from the insurance on the boat after'her loss, and the sale of certain property of the boat, belong exclusively to him. He prays in his answer for a liquidation and settlement of accounts between the parties.
The right of the court to appoint a receiver is not contested. The sole ground urged by appellants, as we understand them, is that the fund is not a partnership asset. But we think this question would be more properly determined on a trial of the merits. Conceding the right of the court to appoint a receiver under the case presented by the plaintiffs’ petition, and this is not disputed, we think the record shows a state of facts justifying the order appealed from.
Judgment affirmed.
Rehearing refused..